Citation Nr: 0425457	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  01-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
May 1971.  



This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
coronary artery disease, status post myocardial infarction.  


FINDINGS OF FACT

1.  The veteran's heart and vascular system were normal at a 
March 1951 enlistment examination, at periodic examinations 
in April 1955 and August 1966, and at a December 1970 
retirement examination.  

2.  The November 1999 VA physician noted that the December 
1970 electrocardiogram showed T-wave changes that were not 
specific for coronary artery disease or heart pathology and 
opined that it was unlikely that the veteran's current heart 
disability was related to in-service findings.  

3.  No cardiovascular disease or hypertension manifested to a 
compensable degree within the first year after service.  


CONCLUSION OF LAW

Coronary artery disease, status post myocardial infarction, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a VA heart examination in October 1999 
and a treadmill stress test in November 1999.  The veteran 
and his representative filed several lay statements with the 
RO.  The veteran's November 2001 substantive appeal declined 
the opportunity for a hearing before the Board, and in 
January 2003, the veteran withdrew his previous request for a 
regional office hearing.  

The RO's June 2001 letter and the September 2001 statement of 
the case informed the veteran of applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The September 2000 and March 2001 notices from 
March Air Force Base certified the unavailability of medical 
records for the period from June 1971 to May 1972, which was 
the first year after the veteran's separation from service.  
In any event, a May 2001 lay statement from the veteran 
confirmed that he moved to Riverside, California in May 1972 
and that he first started receiving medical care at March Air 
Force Base after May 1972.  The veteran was informed that it 
was his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The RO's June 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
three years since June 2001, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the June 2001 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for coronary artery 
disease,
status post myocardial infarction

For the veteran to establish service connection for a heart 
disorder, the evidence must demonstrate that a heart disorder 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  The Board will consider two possible 
theories of entitlement:  1) direct service connection; and 
2) presumptive service connection for chronic disease.  

The Board will first consider whether direct service 
connection is justified.  To establish direct service 
connection, the veteran must present evidence of a current 
heart disorder, show in-service manifestation of a heart 
disorder, and provide a medical opinion relating the current 
heart disorder to the in-service manifestation of heart 
disorder.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran has shown that he has a current heart disorder.  
A valid claim requires proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
November 1999 VA diagnoses included atherosclerotic coronary 
artery disease with three previous myocardial infarctions 
documented, with the veteran demonstrating signs and symptoms 
of congestive heart failure, Class III; marked left 
ventricular dysfunction secondary to coronary artery disease 
with ejection fraction with approximately 20%; hypertension 
generally well-controlled at this time; atrial and 
ventricular arrhythmias secondary to the atherosclerotic 
coronary artery disease; and history of previous five vessel 
coronary artery bypass surgery in January 1992, with anginal 
chest pains generally well-controlled at this time by marked 
limitation of physical activity to Class III level.  

Direct service connection is not established because service 
medical records show no in-service heart disorder and because 
the weight of the evidence shows that no current heart 
disorder resulted from an in-service event.  See Hickson, 
12 Vet. App. at 253.  As the November 1999 VA examiner noted, 
review of service medical records showed no clinical evidence 
of active hypertensive and coronary artery disease during the 
veteran's military service.  At the March 1951 enlistment 
examination, at periodic examinations in April 1955 and 
August 1966, and at the December 1970 retirement examination, 
the veteran's heart and vascular system were normal.  

Although a September 1999 private physician opined that a 
December 1970 in-service electrocardiogram showed early 
indicators of atherosclerotic disease, a November 1999 VA 
physician opined that it was unlikely that the veteran's 
current heart disability was related to in-service findings.  
Noting that the December 1970 electrocardiogram showed T-wave 
changes that were not specific for coronary artery disease or 
heart pathology, the November 1999 VA physician attributed 
the veteran's 1985 myocardial infarction to various risk 
factors like diabetes, hypertension, stress, family history, 
and tobacco use and opined that it was unlikely that the 
veteran's current heart disability was related to in-service 
findings.  

In other words, the competent and probative evidence does not 
show that current coronary artery disease, status post 
myocardial infarction, resulted from an in-service event.  
The United States Court of Veterans Appeals (Court) has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).    

The opinion of the November 1999 VA physician has higher 
probative value than that of the September 1999 private 
physician.  Significantly, unlike the September 1999 private 
physician, the November 1999 VA physician conducted a 
longitudinal medical records review prior to rendering the 
opinion.  Following such review and after a thorough 
examination, the VA physician discussed various factors 
before concluding that the post-service heart disability was 
not related to service.  By contrast, the September 1999 
physician provided a terse one-page summary that included his 
conclusory opinion.  However, the September 1999 physician 
did not discuss certain pertinent factors regarding all 
potential etiologies of the veteran's coronary artery 
disease, status post myocardial infarction, such as diabetes, 
stress, family history, and tobacco use.  This omission 
diminishes the probative value of his final conclusions.  
Accordingly, for these reasons, the Board concludes that the 
VA opinion outweighs the private medical opinion.  

The Board will next consider whether presumptive service 
connection for chronic disease is warranted.  To establish 
presumptive service connection for a cardiovascular disease, 
the veteran must present evidence of a current cardiovascular 
disease and show that the current cardiovascular disease 
manifested to a compensable degree within the first year 
after service.  Since hypertension is an early symptom long 
preceding the development of cardiovascular diseases in their 
more obvious forms, a disabling hypertension within the one-
year period will be given the same presumptive benefit of 
service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Although the veteran has a current heart disorder, no 
cardiovascular disease or hypertension manifested to a 
compensable degree within the first year after service.  In 
May 1992 and in August 2000, private physicians stated that, 
by history from the veteran, the veteran had been first 
diagnosed with hypertension in 1972 after discharge from 
service when he was seen and treated at March Air Force Base.  
As stated in the August 2000 private physician's original 
report, however, there was no documentation in the medical 
records of any diagnosis or treatment for hypertension during 
that period of time.  

It is also important to note that the September 2000 and 
March 2001 notices from March Air Force Base certified the 
unavailability of medical records for the period from June 
1971 to May 1972, which was the first year after the 
veteran's separation from service.  In any event, the May 
2001 lay statement from the veteran confirmed that he moved 
to Riverside, California in May 1972 and that he first 
started receiving medical care at March Air Force Base after 
May 1972, which means that there would never have been any 
documentation in the medical records of any diagnosis or 
treatment for hypertension during service or within the first 
year after service.  The veteran has failed to show 
continuity of heart symptomatology or hypertension since 
service, which is required where a diagnosis of chronicity 
may be legitimately questioned.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Therefore, no cardiovascular disease 
or hypertension could have manifested to a compensable degree 
within the first year after service.  

The weight of the evidence is against the claim, and 
entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  




ORDER

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



